United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Z.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
PITTSBURGH HCS-UNIVERSITY,
Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Joseph J. Chester, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-2248
Issued: April 9, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 4, 2007 appellant filed a timely appeal from a June 25, 2007 merit
decision of the Office of Workers’ Compensation Programs denying her claim for compensation.
Under 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that her right arm or
shoulder condition was sustained in the performance of duty.

FACTUAL HISTORY
On March 26, 2007 appellant, then a 52-year-old food service worker, filed an
occupational disease claim alleging that repetitive duties of her job resulted in a right arm and
shoulder condition. She became aware of her condition on February 15, 2007 and realized that it
was aggravated by her employment on February 27, 2007. Appellant did not stop work.
In a letter dated March 29, 2007, the Office informed appellant that the evidence of
record was insufficient to establish her claim for a right arm/shoulder condition. It advised her
as to the medical and factual information required to support her claim. Appellant was given 30
days to submit the requested information.1
Appellant submitted a June 5, 2007 statement noting that her job involved placing food
on trays that are on a conveyor belt.2 She also provided physical therapy reports and progress
notes from Dr. Robert G. Liss, a Board-certified orthopedic surgeon, dated April 11 to
May 23, 2007. On May 2, 2007 Dr. Liss advised that appellant presented on April 11, 2007 with
complaints of right shoulder pain, which had been ongoing for several months and hurt more
when she used her right arm to cut and lift and do repetitive movements at work. He noted that
examination showed slight limitation of internal rotation on the right side with a mild positive
impingement sign and no weakness, sensory or reflex loss in the right upper extremity. Dr. Liss
opined that appellant had right shoulder rotator cuff tendinitis and referred her to physical
therapy. He noted that appellant did not require restrictions with regard to her right shoulder.
Dr. Liss opined that appellant had a degenerative condition, but that overhead activities at work
and repetitive lifting with the right arm might contribute to increasing symptoms. In a May 2,
2007 work capacity evaluation, he advised that appellant was capable of performing her usual
job without restrictions. In a May 23, 2007 report, Dr. Liss advised that appellant had full range
of motion and only some mild stiffness with internal rotation. He noted that she was tolerating
her full work activities and recommended that she continue with an exercise program for her
shoulders and see him on an as needed basis.
By decision dated June 25, 2007, the Office accepted that appellant’s job required
repetitive motion of the arms and shoulders. It denied her claim on the grounds that the medical
evidence was not sufficient to establish that her work caused or aggravated her diagnosed right
shoulder rotator cuff tendinitis condition.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
1

The Office granted appellant an extension to provide such evidence by June 25, 2007.

2

In her statement, appellant also advised that she started her position approximately two months earlier and that it
was a reasonable accommodation position.
3

5 U.S.C. §§ 8101-8193.

2

timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged, and that any disabilities and/or specific conditions for
which compensation is claimed are causally related to the employment injury.4 These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.5
An occupational disease or illness means a condition produced in the work environment
over a period longer than a single workday or shift by such factors as systemic infection,
continued or repeated stress or strain or other continued or repeated conditions or factors of the
work environment.6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, an employee must submit the following: (1) medical evidence establishing the
presence or existence of a condition for which compensation is claimed; (2) a factual statement
identifying employment factors alleged to have caused or contributed to the condition; and
(3) medical evidence establishing that the employment factors identified by the employee were
the proximate cause of the condition or illness, for which compensation is claimed or stated
differently, medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the employee.7
Causal relationship is a medical issue and the medical evidence required to establish
causal relationship is rationalized medical evidence.8 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between an employee’s diagnosed conditions and the implicated
employment factors.9 The opinion of the physician must be based on a complete factual and
medical background of the employee, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
conditions and the specific employment factors identified by the employee.10
ANALYSIS
It is not disputed that appellant’s job as a food service worker included repetitive motion
of the arms and shoulders. However, she has not submitted sufficient medical evidence to
4

Elaine Pendleton, 40 ECAB 1143 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

Donald W. Wenzel, 56 ECAB 390 (2005); William Taylor, 50 ECAB 234 (1999); see also 20 C.F.R. § 10.5(q).

7

D.D., 57 ECAB ___ (Docket No. 06-1315, issued September 14, 2006); Donna L. Mims, 53 ECAB 730 (2002).

8

David Apgar, 57 ECAB ___ (Docket No. 05-1249, issued October 13, 2005).

9

G.G., 58 ECAB ___ (Docket No. 06-1564, issued February 27, 2007); Kathryn E. Demarsh, 56 ECAB
677 (2005).
10

J.M., 58 ECAB ___ (Docket No. 06-2094, issued January 30, 2007); Roy L. Humphrey, 57 ECAB ___ (Docket
No. 05 -1928, issued November 23, 2005).

3

support that her diagnosed right shoulder condition was causally related to her employment. For
this reason, she has not discharged her burden of proof to establish her claim.
Appellant submitted reports from Dr. Liss for treatment of her right shoulder condition.
Dr. Liss diagnosed a right shoulder rotator cuff tendinitis and opined, in his May 2, 2007 report,
that appellant’s overhead activities and repetitive lifting with the right arm at work “might”
contribute to increasing symptoms. The Board finds that Dr. Liss’ opinion is equivocal and
unrationalized. The Board has held that medical opinions which are speculative or equivocal in
character are of diminished probative value.11 The mere fact that appellant may have
experienced symptoms during her employment, without more, is not probative. The Board has
held that the concurrence of symptom development with a period of employment is insufficient
to establish causal relationship.12 Dr. Liss did not provide a reasoned medical opinion explaining
how appellant’s work activities would cause or aggravate her diagnosed condition. Therefore,
the reports of Dr. Liss are insufficient to support appellant’s claim.
Appellant also submitted physical therapy reports. However, these reports are of no
probative value as physical therapists are not physicians as defined under the Act.13
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that her condition was caused, precipitated or aggravated by her employment is
sufficient to establish causal relationship.14 Causal relationships must be established by
rationalized medical opinion evidence. Appellant failed to submit such evidence and the Office
therefore properly denied appellant’s claim for compensation.
CONCLUSION
Appellant has not met her burden of proof in establishing that she developed a right
shoulder condition in the performance of duty.

11

L.R. (E.R.), 58 ECAB ___ (Docket No. 06-1942, issued February 20, 2007).

12

Robert M. Sanford, 27 ECAB 115 (1975).

13

5 U.S.C. § 8101(2); Vickey C. Randall, 51 ECAB 357, 360 (2000) (a physical therapist is not a physician under
the Act).
14

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 25, 2007 is affirmed.
Issued: April 9, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

